Title: From James Madison to Armand Duplantier, 2 June 1805
From: Madison, James
To: Duplantier, Armand


Sir
Washington June 2d. 1805
You are probably not ignorant that an Act of Congress has conferred on General Fayette a grant of land amounting to between 11 & 12 thousand Acres, and that the locations of it in tracts not less than 1000 acres each, are authorized in the Orleans territory. The friendship which has long subsisted between the Genl. & myself has led him to transmit me his power of attorney to obtain the execution of this grant, which is rendered extremely precious to him both by the motives which produced it, and by the seasonable aid which it affords to his private affairs, reduced by a course of well known circumstances. I am particularly anxious that all the benefit possible should accrue to him from the liberal intentions of Congress, and with this view that a selection of lands should be made with the best information, with a judgment capable of appreciating every local consideration, and with all the friendly zeal of which General Fayette is so worthy. Not knowing in whom this confidence can be better placed than in yourself, I venture to ask in behalf of General Fayette that you will be so good as to undertake the task of enquiring into & pointing out the spots where warrants can be laid with the greatest advantage; and I make the request the more freely, as I find by a letter which I have recd. from him that he is apprized of your present Residence and counts on your unabated friendship for him.
The first step to be taken is evidently that of determining on the particular situations most likely to give value to landed property, and the next to mark out the precise spots of greatest value. With respect to both your own local knowledge & enquiries will be a sufficient guide. But as I know the friendship of Mr. D’Annemours for Genl. F. and as the Genl. has referred me to him as well as to yourself, I presume it will be agreeable to you, and possibly useful also to communicate with him on the subject so far as it can be done without inconveniency or delay. I take the liberty of recommending also that you consult particularly with Govr. Claibourne with whom the President has been in correspondence and who will be able to furnish you with a sight of the several Acts of Congress, as well as to explain any doubts which may arise in the construction of them. I ought not to omit that Genl. Fayette speaks of M. de Foncin as possessing his esteem and confidence, and as likely to participate with pleasure in serving his interest on this occasion, if he shd. be in the way to doso [sic].
It were to be wished that in selecting the positions for location, it were more practicable to decide on the use to which the Genl. may find it necessary to apply them. In general it appears that three objects ought to be attended to; first as the tracts may have an immediate value in the market, and so far be capable of giving most aid in reducing debts which he has been obliged to contract. Secondly, as they may at an early day be able by cultivation of the proprietor, or by long leases, to yield some current revenue; thirdly as they promise a future but not too distant rise in value with the growing prosperity of the Country. Perhaps these objects may in some instances be made to coincide. When they cannot, you will I am sure do the best you can, I regret only that I cannot venture on any precise suggestion with respect to the proportion of influence which ought to be allowed to the objects respectively. You will learn from Govr. C. that an effort is on foot for obtaining a tract in the neighbourhood of the City on the Canal of Carondolet. If it be successful, and the ground be manageable, it may prove a most fortunate acquisition. The rapid growth of our Amn. Cities, has made the fortunes of all proprietors of adjacent grounds; and N.O. cannot fail to be a conspicuous example of it.
As soon as you shall have enabled yourself to furnish me with the result of your enquiries and reflections, you will oblige me by losing no time in doing it. In the mean time the steps required by law, and by the established regulations, may be taken for preparing the warrants &c. It is understood, that previous to the establisht. of a land office, which will not take place within much less than 12 Months, the position & locations of the spots chosen may be changed; tho’ not afterwards. Still it is desirable that a completion of the grants without any unnecessary delay, may secure them agst. every possible contingency or difficulty. I will only add that in defining the spots to be located it may be well to proceed where no particular considerations oppose, by lines running due North. S.E. & W: Such being the courses which will coincide with the Townships to be laid out according [to] public surveys which will soon be commenced.
Be so good as to favor me with a line as soon as you can on this interesting subject, & to accept my respectful salutations.
